


Exhibit 10.18


January 30, 2015


Dear Federica,
We are pleased to extend to you our offer to join Lands’ End, Inc. (“Lands’
End”) as its Chief Executive Officer, reporting directly to the Board of
Directors of Lands’ End (the “Board”) as the principal executive officer of
Lands’ End, contingent on our mutual execution of this letter agreement and the
Executive Severance Agreement (described below). Your employment start date as
Chief Executive Officer of Lands’ End will be February 17, 2015 (your “Start
Date”). This letter also serves as confirmation of our intention to appoint you
as a member of the Board on your Start Date, for an initial term to run through
the next annual meeting of the Lands’ End shareholders, and to nominate you for
reelection by the Lands’ End shareholders.


The key elements of your compensation package are as follows:


•
Annual base salary at a rate of $950,000.



•
Participation in the Lands’ End Annual Incentive Plan (“AIP”) with an annual
incentive target opportunity of 100% of your base salary. Notwithstanding the
foregoing, for Lands’ End’s fiscal year beginning February of 2015 (“FY 2015”),
you will receive an incentive payment equal to the greater of (a) the actual
incentive earned and payable to you under the AIP in respect of such fiscal year
and (b) $475,000 (“2015 Special Incentive Award”). Any incentive award payable
with respect to a fiscal year (including the 2015 Special Incentive Award) will
be paid by April 15 of the following fiscal year, provided that you are actively
employed at the payment date.



•
You will receive a special cash retention bonus of $475,000 (“2016 Special
Retention Award”) following Lands’ End’s fiscal year beginning in calendar year
2016 (“FY 2016”), except that the 2016 Special Retention Award will be reduced
by any amount payable to you under the AIP in respect of such fiscal year, and
will be paid by April 15, 2017, provided that you are actively employed at the
payment date of incentive awards payable under the AIP in respect of such fiscal
year.



•
You will receive a one-time sign-on bonus of $1,000,000 (“Sign-On Bonus”). This
Sign-On Bonus will be payable in cash within thirty (30) days following your
Start Date. If your employment with Lands’ End terminates within twelve (12)
months of your Start Date, you will be required to repay all of the portion of
the Sign-On Bonus that you retained after payment of taxes in respect thereof to
Lands’ End, unless such termination is (a) by Lands’ End other than for Cause
(as defined in the Executive Severance Agreement referred to below), (b) by you
for Good Reason (as defined in the Executive Severance Agreement), or (c) due to
your death or Disability (as defined in the Executive Severance Agreement). Such
repayment will be required to be paid to Lands’ End within thirty (30) days of
your last day as an employee of Lands’ End.



•
You will receive a grant of restricted stock units in respect of FY 2015 valued
at $2,750,000 pursuant to the form of restricted stock unit award agreement
approved by the Compensation Committee of the Board (the “Compensation
Committee”) on May 20, 2014, under the Lands’ End, Inc. 2014 Stock Plan, as
amended August 1, 2014 (the “2014 Plan”). The number of the restricted stock
units granted will be determined using the market closing price of Lands’ End
shares on the grant date. The grant date of these restricted stock units will be
your Start Date. The restricted stock units granted will be scheduled to vest on
a graded basis, with twenty-five percent (25%) of the units granted vesting on
the first anniversary of the grant date, twenty-five percent (25%) of the units
granted vesting on the second anniversary of the grant date, and fifty (50)
percent of the units granted vesting on the third anniversary of the grant date.
Any restricted stock units that vest will be settled within thirty (30) days
after the applicable vesting date by delivery of one share of Lands’ End common
stock for each restricted stock unit being settled.




1

--------------------------------------------------------------------------------




•
Your eligibility to participate in future long-term compensation programs of
Lands’ End, beginning with FY 2015, will be determined at the same time and in
the same manner as other senior executive officers of Lands’ End; provided,
however, that your target award opportunity with respect to any given
performance cycle will be not less than 150% of your annual base salary as in
effect on the date of grant of any such award. Long-term compensation awards
will be granted under the 2014 Plan (or a successor plan), in accordance with
the terms thereof.



•
Except as set forth herein, you agree to devote all of your professional time
and attention to the duties required by your positions with Lands’ End while
employed and to the best interests of Lands’ End. To that end, you represent and
warrant to Lands’ End that: (a) except as disclosed to Lands’ End in Exhibit A
attached hereto, as of your Start Date with Lands’ End, you are not subject to
any obligation, written or oral, containing any non-competition provision or any
other restriction (including, without limitation, any confidentiality provision)
that would result in any restriction on your ability to accept and perform this
or any other position with Lands’ End or any of its affiliates; and (b) you are
not (i) a member of any board of directors, board of trustees or similar
governing body of any for-profit, non-profit or not-for-profit entity or (ii) a
party to any agreement, written or oral, with any entity under which you would
receive remuneration for your services, except as disclosed to Lands’ End in
Exhibit A attached hereto, all of which have been approved by the Board as set
forth in Exhibit A, as of the date of this offer. You agree that you will
not (A) become a member of more than one (1) board or body described in
clause (b)(i) of the preceding sentence, or (B) become a party to any agreement
described in clause (b)(ii) of the preceding sentence, in each such case,
without the prior written consent of the Board, such consent not to be
unreasonably withheld; and that in any event no such activities may be engaged
in without the Board’s consent if such activities would interfere, individually
or in the aggregate in any material respect, with your ability to devote the
time and attention necessary to perform your duties under this letter agreement.
You further agree to the limitations regarding your intended publication of a
work to be authored (in whole or in part) by you, as set forth on Exhibit A
attached hereto. Finally, you agree you will not disclose or use, in violation
of an obligation of confidentiality, any information that you acquired as a
result of any previous employment or otherwise.

 
•
Together with your acceptance of the offer contained in this letter agreement,
you will be required to sign an Executive Severance Agreement with Lands’ End in
the form attached as Exhibit B hereto (the “Executive Severance Agreement”).



•
This offer of employment to you by Lands’ End is contingent upon you signing the
Executive Severance Agreement.



•
Lands’ End and you agree that your principal workplace location will be in the
New York metropolitan area, and that you will not be required to relocate your
primary residence to, and will not be required to perform the majority of your
duties with Lands’ End at, its current principal executive offices in
Dodgeville, Wisconsin (“Corporate Headquarters”); provided, however, that you
acknowledge and agree that you will perform your duties, in person, at the
Corporate Headquarters between February 17, 2015 through February 19, 2015, and
for the full three week period beginning on February 23, 2015 except as
otherwise mutually agreed upon with the Chair of the Board, and thereafter as
otherwise agreed by you and Lands’ End as set forth on Exhibit B to this letter
agreement, the terms of which may be changed from time to time as you and Lands’
End reasonably and mutually may agree. In addition, you will engage in such
business-related travel, to the extent reasonably required in order for you to
perform the duties necessary for you to satisfy your obligations as Chief
Executive Officer of Lands’ End. Lands’ End will reimburse you for all
reasonable expenses incurred by you in the course of performing your duties with
Lands’ End, subject to its requirements with respect to reporting and
documentation of expenses under its expense reimbursement policy, including all
travel, hotel and other expenses incurred by you in performing your duties at
the Corporate Headquarters and in connection with other business-related travel.



•
You will be eligible to receive four (4) weeks paid vacation (no more than two
of which can be taken consecutively, consistent with Lands’ End policy). Added
to this, you will qualify for six (6) paid National


2

--------------------------------------------------------------------------------




Holidays each year. You also will be eligible for up to four (4) personal days
per year, after completing six (6) months of service.


•
You will be eligible to participate in all retirement, health and welfare
programs of Lands’ End on a basis no less favorable than other senior executives
of Lands’ End, in accordance with the applicable terms, conditions and
availability of those programs. You will also be provided one-on-one corporate
training, and with such perquisites as may be agreed between you and Lands’ End
(the costs of which will not exceed $25,000 per fiscal year).



•
Lands’ End will promptly pay or reimburse you for reasonable legal fees and
expenses incurred by you in connection with the negotiation and drafting of this
offer letter and the Executive Severance Agreement, subject to a maximum of
$35,000.



•
All cash amounts referenced in this letter agreement are, unless otherwise
expressly stated, subject to applicable income and employment tax withholding as
required under applicable law.



•
This offer also is contingent upon satisfactory completion of a pre-employment
drug test, background check, and employment eligibility verification (i.e., Form
I-9).



Federica, we are looking forward to you joining Lands’ End. We are excited about
the important contributions you will make to the company and look forward to
your acceptance of our offer. If you need additional information or
clarification, please do not hesitate to call.


The offer of employment contained in this letter will expire, if not accepted by
you, within one week from the date of this letter. To accept, please sign below
and return this letter along with your signed Executive Severance Agreement to
my attention.




[END OF DOCUMENT. SIGNATURES ON NEXT PAGE.]





3

--------------------------------------------------------------------------------






Sincerely,


/s/ Josephine Linden_____


Josephine Linden
Chair, Board of Directors
Lands’ End, Inc.


Enclosures


Accepted:


/s/ Federica Marchionni___         
Federica Marchionni             





4

--------------------------------------------------------------------------------




Exhibit A
to Lands’ End Offer Letter dated January 30, 2015




I. Other Obligations. Executive is a party to an Employment Agreement with her
current employer that (i) prohibits her disclosure or use of confidential
information, (ii) for two years after the end of her employment, prohibits her
from, directly or indirectly, hiring or soliciting for employment by any person
any individual who was employed by the current employer or its affiliates as of
the date of her termination of employment or from encouraging any such employee
to leave his or her employment, and (iii) prohibits her from, directly or
indirectly, encouraging, requesting or advising a customer of the current
employer or its affiliates to alter, curtail or cancel such customer’s business
relationship with the Company or its affiliates.


II. Limitations on Work of Authorship. Executive has represented to Lands’ End
her intention to publish a book or other similar written work product (in a
format that may be electronic, hard copy, or both), to be authored, in whole or
in part, by Executive (the “Book”). As a condition to Lands’ End employing
Executive, Executive will be subject to the following limitations regarding the
publication of the Book:


•
Executive will not include in the Book any information (including stories,
commentary or other material, whether personal or generated by any other person
or entity) regarding, or make any reference to Lands’ End or any of its
subsidiaries, ESL Investments, Inc. or any of its directors or officers, or any
member of the Board or any current or former executive officer of Lands’ End or
any of its subsidiaries, (and in the case of any individual referenced herein,
as of the Start Date and at any time during which Executive is employed with
Lands’ End) (collectively, the “Protected Parties”), except as otherwise agreed
by the Chairman of the Board (the “Chair”).

•
At any time that the writing of the Book is completed (whether before or after
the Start Date), Executive will provide the Chair with a copy of the Book and
the Chair will be provided with a reasonable opportunity to review and comment
on the Book, a reasonable period of time prior to it being sent for publication.
In the event that the Chair, in her good faith and reasonable judgment (which
may be made after consultation with legal counsel to Lands’ End), determines
that any passage(s) or chapter(s) in the Book could reasonably be expected to
result in material reputational or material business harm to any of the
Protected Parties (e.g., abuse of illegal substances), Executive will remove any
such passage(s) prior to the Book being sent for publication, and will provide
the Chair with a copy of the Book as so modified prior to such publication.




A-1

--------------------------------------------------------------------------------






Exhibit B
to Lands’ End Offer Letter dated January 30, 2015


Requirements for on-site attendance at Corporate Headquarters:


Federica Marchionni (“Executive”) and Lands’ End agree that during Executive’s
employment with Lands’ End, Executive will: (a) perform her duties under the
letter agreement at Corporate Headquarters at least, on average during each
calendar year, one calendar week of every calendar month; (b) attend, in person,
all shareholder, Board (and Board committee), and executive strategy, meetings,
and such other meetings as may be reasonably necessary for Executive to attend,
that are held at Corporate Headquarters or otherwise in Dodgeville, WI; and (c)
attend, in person, all social events (e.g., any Lands’ End holiday party) of
import that are commonly held in Dodgeville, WI for the benefit of corporate or
other employees of Lands’ End, which the Chief Executive Officer of Lands’ End
historically has attended. Notwithstanding the foregoing, Lands’ End and
Executive agree to use all commercially reasonable efforts to cause the meetings
and events referenced in clauses (b) and (c) above to be scheduled efficiently
and in a manner during any calendar week that Executive is otherwise required to
be on-site in Dodgeville, WI. Lands’ End and Executive further agree to evaluate
the requirements set forth on this Exhibit B from time to time, to determine
whether such requirements remain applicable.



B-1